Case: 20-30695     Document: 00516116252         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 3, 2021
                                  No. 20-30695
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremy Rubin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:18-CR-359-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          We previously remanded this case to the district court for it to
   consider and state on the record “whether it would have imposed the same
   sentence if it had known that the BOP could not, and therefore would not,
   give Rubin credit for time served since January 14th, 2019.” United States v.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30695      Document: 00516116252           Page: 2    Date Filed: 12/03/2021




                                     No. 20-30695


   Rubin, 854 F. App’x 625, 626-27 (5th Cir. 2021). We retained jurisdiction
   over the appeal pending the district court’s answer to the inquiries on limited
   remand. Id. at 627.
          On limited remand, the district court indicated that it “would not
   have imposed the same sentence if it had known that the BOP could not, and
   therefore would not, give Rubin credit for time served since January 14th,
   2019.” The district court further clarified that it would have pronounced its
   sentence as follows: “39 months imprisonment, which represents a within-
   guidelines sentence of 57 months, adjusted by the 18 months [d]efendant
   already served . . . on a related sentence.” According to the district court,
   the 18-month adjustment would constitute “either: (1) a sentence reduction
   pursuant to [U.S.S.G. § 5G1.3(b)], or (2) a downward departure pursuant to
   [U.S.S.G. § 5K2.23], because the 18-month period of imprisonment by state
   authorities will not be credited by the [BOP].” We conclude that the district
   court fulfilled its duty by clarifying on the record the information we required.
   Accordingly, we hold that the district court erred in failing to calculate
   Rubin’s sentence itself and in attempting to order the BOP to award credit
   for time served since January 14, 2019. See United States v. Taylor, 973 F.3d
   414, 418-19 (5th Cir. 2020).
          Therefore, we VACATE and REMAND to the district court to
   determine Rubin’s new sentence.




                                          2